3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recitation of “wherein a logical inversion of the first clock signal is applied to a second control terminal of the second transistor” cannot be understood, since the specification fails to disclose such a clock provided to the control terminal (i.e., gate) of the second transistor.  As far as understood the first clock is ck1, the second transistor is MN5, the clock that is an inversion of the first clock is ck1b and the third transistor is MN3 of Fig. 5 of the instant application.  As can be seen gate (control terminal) of MN5 (“the second transistor”) is not connected to ck1b (the logical inversion of the first clock) rather it is connected to a node between MN2 and MN6 (i.e., “the second node” of claim 3).  The only transistor having its control terminal to the logical inversion of the fist clock signal is the third transistor (i.e., MN3 of Fig. 5).  Thus, the claims will be treated as though the logical inversion of the first clock is applied to the control terminal of the third transistor for the purposes of examination.
With respect to claim 3, the recitation of “a sixth transistor having a source-drain path coupled between the second node and a third control terminal of the third transistor on lines 6-7.  As far as understood the third transistor is MN3 of Fig. 5.  There is no transistor connected to the control terminal of MN3. As far as understood “third transistor” should be changed to – fourth transistor – and will be treated as such for purposes of examination.  
With further respect to claim 3, the recitation of “wherein a logical inversion of the third clock signal is applied to a second control terminal of the fifth transistor” cannot be understood, since the specification fails to disclose such a clock provided to the control terminal (i.e., gate) of the fifth transistor.  As far as understood the third clock is ck3, the fifth transistor is MN6, the clock that is an inversion of the third clock is ck3b and the sixth transistor is MN4 of Fig. 5 of the instant application.  As can be seen gate (control terminal) of MN6 (“the fifth transistor”) is not connected to ck3b (the logical inversion of the third clock). Rather, it is connected to a node between MN1 and MN5 (i.e., “the first node” of claim 1).  The only transistor having its control terminal to the logical inversion of the third clock signal is the sixth transistor (i.e., MN4 of Fig. 5).  Thus, the claims will be treated as though the logical inversion of the third clock is applied to the control terminal of the sixth transistor for the purposes of examination.
Claims 2 and 4-20 are rejected for the same reasons as claims 1 and 3.
With respect to claim 13, the recitations of  “wherein a third control terminal of the third transistor is coupled to the second node” and “wherein a sixth control terminal of the sixth transistor is coupled to the first node” cannot be understood.  As far as understood it is the control terminal of the second transistor that is connected to the second node and the control of the fifth transistor that is connected to the first terminal.  The claims will be treated as such for purposes of examination.  
With respect to claim 21, there is no antecedent basis for the recitation of “said first bootstrapping capacitor” on line 10.  Furthermore, there is no antecedent basis for the recitation of “said second bootstrapping capacitor”.  As far as understood the recitation of “capacitor” in both of the above recitations should read -- circuit --.  For purposes of examination it will be treated as both of the recitations read first/second “bootstrapping circuit”.
Claims 22-32 are rejected for the same reasons as claim 21.
With respect to claim 27 the recitation of “the third clock signal” lacks antecedent basis.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-11, 13-14, 17-18, 20-27 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lin et al. (USPN 6,952,129) “Lin” hereinafter.
With respect to claim 1, as far as understood, Lin discloses, in Figs. 8-17,  a circuit (Fig. 15, details of operation in Figs. 8-13 and 16-17.  Note, Fig. 15 is controlled in the same way as Fig. 5 of Lin the only difference being a negative voltage charge pump and the use of NMOS transistors in place of PMOS transistors, see Col. 8 line 56 to Col. 9 line 3.  Thus, the clocking of the transistors of the stages of Fig. 15 will be discussed with respect to Figs. 8-13, since the above figures disclose the details of the clocking of the “identical” PMOS positive charge pump), comprising: 
a first transistor (e.g., M4 of Fig. 15) having a source-drain path coupled between an input node (one of the nodes connected to Cp3 or Gnd.  M4 is directly connected to Cp3 and connected to the Gnd node via each previous stage) and a first node (node between M4 and M0 and to Cp4), said input node configured to receive a first voltage (voltage at Cp3, or Gnd via the boosting operations.  It is further noted that Lin discloses the use of as many boosting stages as desired/required by the designer.  Thus, Lin anticipates a single stage charge pump that is the equivalent of having Gnd directly connected to the inputs of M4 and M4o. See Col. 4 lines 60-67);
 a second transistor (Mo) having a source-drain path coupled between the first node and an output node (output connected to CL), said output node configured to generate a second voltage that is more negative than the first voltage (the charge pump of Fig. 15 is a negative charge pump and thus operates as claimed);
 a third transistor having a source-drain path coupled between the first node and a first control terminal of the first transistor (Mu4; gate of M4);
 a first boost capacitor having a first plate coupled to the first node (Cp4) and a second plate coupled to receive a first clock signal (clock provided to other plate of Cp4 which is ϕa as shown in Figs. 8-13);
 wherein a logical inversion of the first clock signal is applied to a second control terminal of the third transistor (Clock provided to CP3, which as shown in Figs. 8-13, is ϕc. As can be seen in Fig. 17 ϕc is the logical inversion of ϕa.  Furthermore, note change of second transistor to third transistor from 112 rejection above.); 
a first bootstrap capacitor having a first plate coupled to the first control terminal and a second plate coupled to receive a second clock signal (Cb4; clock provided to Cb which is disclosed in Fig. 13 as ϕb); and 
wherein the first and second clock signals have a same frequency but different duty cycles (the clocks are generated as claimed, see Fig. 17).  
Note, for simplicity the stage of M4 being controlled by the clocks was discussed with respect to the figures of 8-13.  With respect to which clock phase is being applied to which transistor/capacitor it can be seen that the clocks are reversed with respect to the duplicated “bottom” charge pump (e.g., charge pump including M4o).  As can be seen the clocks are reversed with respect to M4 and M4o.  Thus, assuming, arguendo, that the gate of M4 does not receiver ϕb it can be seen that M4o will receive ϕb and be the circuitry of the “bottom” charge pump will be clocked as claimed.
With respect to claim 2, the circuit of claim 1, wherein the duty cycle of the second clock signal is smaller than the duty cycle of the first clock signal (see Fig. 17).  
With respect to claim 3, as far as can be understood, the circuit of claim 1, further comprising: 
a fourth transistor having a source-drain path coupled between the input node and a second node (M4o; node connected to the output terminal of M4o); 
a fifth transistor having a source-drain path coupled between the second node and the output node (transistor connected between the second node and CL, e.g., the bottom side equivalent to Mo); 
a sixth transistor having a source-drain path coupled between the second node and a third control terminal of the fourth transistor (transistor connected to the second node and the gate of M4o, e.g., the bottom side equivalent to Mu4.  Note the change of third transistor to fourth transistor); 
a second boost capacitor having a first plate coupled to the second node and a second plate coupled to receive a third clock signal (capacitor connected to the second node, e.g. the bottom side equivalent of Cp4;  ϕc see Fig. 13);
 wherein a logical inversion of the third clock signal is applied to a fifth control terminal of the sixth transistor (ϕa applied to the sixth transistor, see Figs. 8-13.  Φa is the logical inverse of ϕc as shown in Fig. 17.  Note change to sixth transistor); 
a second bootstrap capacitor having a first plate coupled to the third control terminal and a second plate coupled to receive a fourth clock signal (capacitor directly connected to M4o; the capacitor is clocked by ϕd, see Figs. 8-13); and 
wherein the third and fourth clock signals have a same frequency but different duty cycles (see Fig. 17).  
With respect to claim 4, the circuit of claim 3, wherein the duty cycle of the fourth clock signal is smaller than the duty cycle of the third clock signal (ϕd has a smaller duty cycle than ϕc see Fig. 17).  
With respect to claim 5, the circuit of claim 3, wherein the third clock signal is 180 degrees out of phase from the first clock signal (ϕc is 180 degrees out of phase from ϕa, see Fig. 17).  
With respect to claim 6, the circuit of claim 3, wherein the first and fourth clock signals are non- overlapping (ϕa and ϕd are non-overlapping, see Fig. 17).  
With respect to claim 7, the circuit of claim 3, wherein the second and third clock signals are non-overlapping (ϕb and ϕc are non-overlapping, see Fig. 17).  
With respect to claim 10, the circuit of claim 3, wherein the first, second, third, fourth, fifth and sixth transistors share a common bulk (body) (the bodies are all connected to the same node/potential, see Fig. 15).  
With respect to claim 11, the circuit of claim 10, further comprising a bias circuit configured to generate a bias voltage applied to the common bulk (body) of the first, second, third, fourth, fifth and sixth transistors (PMOS transistor having a gate connected to e with capacitor connected to the inverter connected to e that are connected to the common body).  
With respect to claim 13, as far as can be understood, the circuit of claim 3:
 wherein a third control terminal of the second transistor is coupled to the second node (gate of Mo connected as claimed. Note change to second transistor); and 
wherein a sixth control terminal of the fifth transistor is coupled to the first node (bottom side equivalent to Mo is connected as claimed. Note change to fifth transistor).  
With respect to claim 14, the circuit of claim 3, wherein the first, second, third, fourth, fifth and sixth transistors are all n-channel MOS transistors (the transistors are NMOS).  
With respect to claim 17, the circuit of claim 1, wherein the first, second and third transistors share a common bulk (body) (the transistors share the same body terminal).  
With respect to claim 18, the circuit of claim 17, further comprising a bias circuit configured to generate a bias voltage applied to the common bulk (body) of the first, second and third transistors (PMOS transistor connected e, capacitor connected to the inverter connected to e and the above elements connected to common body).  
With respect to claim 20, the circuit of claim 1, wherein the first, second and third transistors are all n-channel MOS transistors (the transistors are NMOS).  
With respect to claim 21, a circuit (Fig. 15 details disclosed in Figs. 8-14 and 16-17), comprising: 
a first input transistor (e.g., M4 of Fig. 15) having a source-drain path coupled between an input node (node connected to Cp3, or Gnd via M1-M3.  Further note that Lin anticipates the use of any desired amount of stages and thus anticipates M4 being directly connected to Gnd) and a first node (node connected to Cp4), said input node configured to receive a first voltage (voltage at the input of M4 and/or Gnd via M1-M3); 
a second input transistor (M4o) having a source-drain path coupled between the input node (Gnd via M1o to M43 or node at the input terminal of M4o which is connected to M4 due to the parallel nature of the input and output nodes between Gnd and CL) and a second node (node connected to the output of M4o); 
a first boost capacitor having a first plate coupled to the first node (Cp4) and a second plate coupled to receive a first clock signal (ϕa see Figs. 8-13);
 a first bootstrapping circuit coupled between the first node and a first control terminal of the first input transistor (Mu4 with Cb4), said first bootstrapping circuit controlled by a logical inversion of the first clock signal (Mu4 controlled by ϕc, see Figs. 8-13, which is a logical inversion of the first clock, see Fig. 17) and a second clock signal (clock provided Cb4, e.g., ϕb see Figs. 8-13), wherein the first and second clock signals have a same frequency but different duty cycles (see Fig. 17); 
a second boost capacitor having a first plate coupled to the second node and a second plate coupled to receive a third clock signal (capacitor connected to the output of M4o clocked by ϕc, see Figs. 8-13); and 
a second bootstrapping circuit (capacitor directly connected to the gate of M4o and transistor connecting the gate of M4o to the second node) coupled between the second node and a second control terminal of the second input transistor (the bottom side transistor equivalent to Mu4 connected between the gate of M4o and the second node), said second bootstrapping circuit controlled by a logical inversion of the third clock signal (ϕa, see Figs. 8-13, which is an inversion of ϕc see Fig. 17) and a fourth clock signal (ϕd, see Figs. 8-13), wherein the third and fourth clock signals have a same frequency but different duty cycles (see Fig. 17).  
Note, for simplicity the stage of M4 being controlled by the clocks was discussed with respect to the figures of 8-13.  With respect to which clock phase is being applied to which transistor/capacitor it can be seen that the clocks are reversed with respect to the duplicated “bottom” charge pump (e.g., charge pump including M4o).  As can be seen the clocks are reversed with respect to M4 and M4o.  Thus, assuming, arguendo, that the gate of M4 does not receiver ϕb it can be seen that M4o will receive ϕb and be the circuitry of the “bottom” charge pump will be clocked as claimed. The first and second transistors may be reversed with respect to the above interpretation.
With respect to claim 22, the circuit of claim 21, further comprising: 
a first output transistor (Mo) having a source-drain path coupled between an output node and the first node (between the first node and CL), said output node configured to generate a second voltage that is more negative than the first voltage (due to the negative voltage pumping); and 
a second output transistor having a source-drain path coupled between the output node and the second node (bottom side transistor connected between the second node and CL); 
wherein a control terminal of the first output transistor is coupled to the second node and a control terminal of the second output transistor is coupled to the first node (gates connected as claimed).  
With respect to claim 23, the circuit of claim 21, wherein the first bootstrapping circuit comprises:
 a first bootstrapping transistor having a source-drain path coupled between the first node and the first control terminal of the first input transistor (Mu4), wherein a control terminal of the first bootstrapping transistor is coupled to receive the logical inversion of the first clock signal (ϕc); and 
a first bootstrap capacitor having a first plate coupled to the first control terminal of the first input transistor and a second plate coupled to receive the second clock signal (Cb4 and ϕb, see Figs. 8-13).  
With respect to claim 24, the circuit of claim 23, wherein the second bootstrapping circuit comprises: 
a second bootstrapping transistor having a source-drain path coupled between the second node and the second control terminal of the second input transistor, wherein a control terminal of the second bootstrapping transistor is coupled to receive the logical inversion of the third clock signal (transistor connected between the gate of M4o and the second node; ϕc see Figs. 8-13 and 17); and 
a second bootstrap capacitor having a first plate coupled to the second control terminal of the second input transistor (capacitor directly connected to the gate of M4o) and a second plate coupled to receive the fourth clock signal (ϕd see Figs. 8-13).  
With respect to claims 25-27, the clocks are generated as recited in the above claims see Fig. 17.
With respect to claim 30, the circuit of claim 21, wherein the first and second input transistors share a common bulk (body) (M4 and M4o have the same body connections).  
With respect to claim 31, the circuit of claim 30, further comprising a bias circuit configured to generate a bias voltage applied to the common bulk (body) of the first and second input transistors (PMOS transistor, inverter and capacitor connected to e and the body of the above transistors).  

Claim(s) 33-38 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chang et al. (USPN 5,973,979) “Chang” hereinafter.
With respect to claim 33, Chang discloses, in Figs. 2-6, a circuit (Fig. 6), comprising:
 a boost capacitor (C201) driven by a first clock signal (PHI2) and coupled to a boost node (CN1);
 a bootstrap capacitor (C207) driven by a second clock signal (PHI2A) and coupled to an intermediate node (M1); 
wherein the first and second clock signals have different duty cycles (PHI2A has a smaller duty cycle, see Fig. 2(b) and Fig. 2(d)), with the duty cycle of the second clock signal being smaller than the duty cycle of the first clock signal (the second duty cycle is smaller);
 an input transistor coupled between an input node and the boost node (N1), wherein a control terminal of the input transistor is coupled to the intermediate node (M1 connected to the gate of N1); and 
a bootstrap transistor coupled between the boost node and the control terminal of the input transistor (MX3), wherein a control terminal of the bootstrap transistor is driven by a logical inverse of the first clock signal (PHI, PHI is inverted, e.g., 180 degrees out of phase, with respect to PHI1).  
With respect to claim 34, the circuit of claim 33, further comprising an output transistor (N1) coupled between the boost node (CN1) and an output node (CN2/NEGP) configured to generate an output voltage that is more negative than an input voltage applied to the input node (the output voltage on CN2/NEGP is more negative than pmps, i.e., ground, due to the negative charge pump operation of the circuit).  
With respect to claim 35, the circuit of claim 33, further comprising a diode coupled between the input node and the boost node (MD1).  
With respect to claim 36, the circuit of claim 35, wherein the diode is formed by a diode-connected transistor (gate connected to drain).  
With respect to claim 37, the circuit of claim 33, wherein the input transistor and bootstrap transistor share a common bulk (body) (VPW0).  
With respect to claim 38, the circuit of claim 37, further comprising a bias circuit configured to generate a bias voltage applied to the common bulk (body) of the input transistor and bootstrap transistor (one of M4 and N8-N10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 15-16, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chang.
With respect to claim 8, Lin fails to disclose the circuit of claim 3, further comprising: 
“a first diode coupled between the input node and the first node; and 
a second diode coupled between the input node and the second node.”
However, Chang discloses, in Fig. 6, a negative charge pump having a plurality of diodes (MD1-MD6) coupled between the input node (pmps. Note, CN1 is the input node for N2, CN2 is the input terminal for N3, etc.) and the intermediate node (CN1 with respect to the input of pmps, CN2 with respect to the input of CN1, etc., to CN6) associated with each pumping capacitor (C201-C206) for the purpose of initializing the startup voltage within each charge pump stage.  Thus, among other things, increasing efficiency/charge speeds of the charge pump.
It would have been obvious to add such initialization diodes Chang between each input and each intermediate node of both the upper and lower charge pump stages of Lin for the purpose of, among other things, increasing the efficiency/charge speeds of the charge pump.
With respect to claim 9, the circuit of claim 8, wherein the first and second diodes are each formed by a diode-connected transistor (via gate to drain connections).  
Claims 15, 16, 28 and 29 are rejected for essentially the same reasons as claims 8 and 9.

Claim(s) 12, 19 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Rana (USPN 10,811,960).
With respect to claim 12 Lin discloses a complex body bias circuit having a capacitor, an inverter, a PMOS transistor and additional transistors (e.g., MS4 and bottom side equivalent).  Lin fails to disclose “wherein the bias circuit comprises: 
a seventh transistor having a source-drain path coupled between the input node and a third node;
 an eighth transistor having a source-drain path coupled between the output node and the third node;
 wherein a seventh control terminal of the seventh transistor is coupled to the output node; and
 wherein an eighth control terminal of the eighth transistor is coupled the input node.  
However, Rana discloses, in Fig. 4 a specific simplified body bias circuit (MN7 and MN8) comprising:
a seventh transistor (MN8) having a source-drain path coupled between the input node (B) and a third node (202);
 an eighth transistor (MN7) having a source-drain path coupled between the output node (A) and the third node (202);
 wherein a seventh control terminal of the seventh transistor is coupled to the output node (gate to A); and
 wherein an eighth control terminal of the eighth transistor is coupled the input node (gate to B).  
The body bias voltage generator of Rana only requires two transistors and is simple to construct.
It would have been obvious to replace the complex body bias generators requiring more than two transistors of Lin with the simplified body bias generator of Rana for the purpose of, among other things, simplifying circuit construction.
Claims 19 and 32 are rejected for essentially the same reasons as claim 12.

Cited Art
	Takeyama et al. (USPN 5,734,286) discloses a four phase clock generator (Fig. 6) having non-overlapping outputs (see Fig. 8)  for a charge pump (12-1 of Fig. 5) wherein the clock signals that are 180 degrees out of phase with respect to one another are generated by a logical inversion (i.e., inversion provided by gated NOR logic circuits 24-1 and 24-2 of Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849